Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections-Withdrawn
The objection to claims 2-3, 7, 57 and 61 is withdrawn in view of amendment of the claims so that the claims now recite the limitation “selected from the group consisting of …”

Withdrawn Rejections:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-7, 11, 15 and 57-62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of claim amendments. For example, claim 1 is amended so that the claim no longer recites the limitation “reducing or inhibiting necroptosis in the ….”
The rejection of claims 1-7, 11, 15 and 57-62 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of claim amendments. For example, claim 1 is amended so that the claim no longer recites the limitation “a caspase-independent Bax channel inhibitor compound”.
Claim Rejections - 35 USC § 101-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-7, 11, 15 and 57-62 under 35 U.S.C. 101, is withdrawn in view of claim amendments. For example, claim 1 is amended so that the claim no longer recites the limitation “reducing or inhibiting necroptosis in the ….”
Response to Applicants’ Arguments
Applicants’ arguments (see pages 13-17 of Remarks filed on 10/26/2022), have been fully considered but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 1 to newly recite the limitation of “A caspase-independent cryopreservation composition”, necessitates new grounds of rejection set forth below in the instant rejection. The Applicants’ arguments are directed to the newly recited limitation which was not considered in the previous Office action.

Status of the Claims
	Claims 1-61 and 63-65 are pending.
Applicant’s arguments, filed 10/26/2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Applicants’ amendments, filed on 10/26/2022, have each been entered into the record. Applicants have amended claims 1-6, 11, 15 and 57-61. Applicants have cancelled claim 62. Applicants have newly added claim 63-65. Claims 16-56 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention (see Office action mailed on 09/22/2020). Claims 8-10 and 12-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species (see Office action mailed on 09/22/2020).  Therefore, claims 1-7, 11, 15, 57-61 and 63-65 are subject of the Office action below.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2021, was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered. A signed copy of Form PTO-1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112-2nd Paragraph
New Grounds of Rejection, Necessitated by Applicants’ Amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 57-61 and 63-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 59 depends from claim 58 and is therefore, also rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below. Claim 64 depends from claim 63 and is therefore, also rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons set forth below.
Each of claims 2, 5, 57-58, 61, 63 and 65, recites “Bax channel inhibitor compound is selected from the group consisting of a 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol dihydrochloride compound, an isomer thereof, and a pharmaceutically acceptable salt of any of these.” However, 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol dihydrochloride compound (emphasis added), is a salt, and cannot again become a salt of itself.
It is recommended that Applicants amend claims 2, 5, 57-58, 61, 63 and 65, so that each the claims recite “Bax channel inhibitor compound is selected from the group consisting of a 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol compound, an isomer and a pharmaceutically acceptable salt thereof.” Appropriate correction is required.
For the purpose of examination, each of claims 2, 5, 57-58, 61, 63 and 65, is being interpreted as reciting “Bax channel inhibitor compound is selected from the group consisting of a 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol compound, an isomer and a pharmaceutically acceptable salt thereof”.
Claim 60 is directed to a product (A caspase-independent cryopreservation composition), but claim 60 also recites “reducing the incidence of cellular plasticity of one or more cells, tissues, organs or organisms …….”, in lines 2-4. This is indefinite because the claim recites both a product (A caspase-independent cryopreservation composition) and a process of using the product. Please see MPEP § 2713.05. 
For the purpose of examination, claim 60 is being interpreted as A caspase-independent cryopreservation composition comprising a necroptosis inhibitor compound and a Bax channel inhibitor compound. Appropriate correction is required.

Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicants’ Amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15, 60 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Eur J. Obstetrics & Gynecology and Reproductive Biology, 2014, 178, 16-20, cited in the previous office action) in view of: 1) Hetz et al (hereinafter “Hetz”, J. Biol. Chem., 2005, 280(52), 42960-42970); and 2) Bombrun et al (hereinafter “Bombrun”, J. Med. Chem., 2003, 46(21), 4365-4368, cited and submitted by the Applicants in the instant application).
The Applicants claim a cryopreservation composition comprising:
a necroptosis inhibitor compound and
a Bax channel inhibitor compound.
Instant claim 1 does not recite: i) a particular necroptosis inhibitor compound; and ii) a particular Bax channel inhibitor compound, but it does read on: i) all necroptosis inhibitor compounds; and ii) all Bax channel inhibitor compounds.
 Accordingly, for the purpose of examination, a combination comprising a necroptosis inhibitor compound and a Bax channel inhibitor compound, is included in the interpretation of “A caspase-independent cryopreservation composition” of instant claim 1.
The Applicants disclose their invention as a method for reducing the incidence of cell death during cryopreservation of mammalian cells, tissues, and organs, with a composition comprising a necroptosis inhibitor compound and a Bax channel inhibitor compound. Please see instant specification at, for example, ¶s 2 and 8-9. The specification states that the composition is suitable for use with any cell type, tissue or organ, including but not limited to ovary (see ¶ 156).
Similar to the Applicants (see discussions above), Lee teaches a cryopreservation composition comprising a necroptosis inhibitor compound (necrostatin, Nec-1, see Figure 1 below). Please see abstract, page 17, 3rd ¶ on column and page 19, 1st ¶ on right column.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Nec-1 supplementation was found to result in improving the survival of ovarian tissue during cryopreservation and after transplantation. Please see pages 18-19, under the title “Comment” and Table 2.
Although Lee also discloses apoptosis among the major barriers to cryopreservation of ovarian tissues (see page 17, left column ¶s 1-2), Lee is not explicit in teaching a Bax channel inhibitor compound in a cryopreservation composition.
However, the claimed invention would have been obvious over Lee, because at the time the instant invention was filed, it was known in the art that Bax channel activity is required in apoptosis.
For example:
1) Hetz discloses that Bax channel activity is required in apoptosis (see abstract).
2) Bombrun teaches a method of inhibiting a Bax channel with compound 1, i.e., a TFA salt of 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol. Please see Table 1 and Supporting Information at page 1. 
Similar to Hetz (see discussions above), Bombrun discloses that a Bax channel inhibitor would be useful in preventing cell death. Please see Figure 1. 
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Lee with Hetz and Bombrun, in order to arrive at a cryopreservation composition comprising a necroptosis inhibitor (e.g., Nec-1) and a Bax inhibitor (e.g., compound 1). This is because at the time the instant invention was filed, it was known in the art that: 
1) necroptosis and apoptosis are among the major barriers to cryopreservation of ovarian tissues (see discussions above);
2) a necroptotic inhibitor compound is known to enhance cryopreservation of ovarian tissues (see discussions above); 
3) Bax channel activity is required in apoptosis (see discussions above); and
4) a Bax channel inhibitor compound of the claimed invention, was available.
A person skilled in the art would have considered formulation a cryopreservation composition comprising the necroptosis inhibitor in combination with the Bax inhibitor, in order to broaden the spectrum of activity. The skilled artisan would have had a reasonable expectation that a cryopreservation composition comprising a necroptosis inhibitor (e.g., Nec-1) and a Bax inhibitor (e.g., compound 1), would exhibit an enhanced improvement in the quality and survival of cells, tissues or organ (e.g., ovarian tissue), when compared to a composition comprising, for example, the necroptosis inhibitor alone.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, the intended use of a cryopreservation composition of claim 1, for preservation of one or more cells, tissues, organs, or organisms during cryopreservation, a freeze-thaw cycle, or a cooling cycle thereof, is an inherent property of the cryopreservation composition. 
Any properties exhibited by or benefits provided by the composition are inherent and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicants disclose and/or claim are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. In the instant case, Lee, Hetz and Bombrun combine to disclose a cryopreservation composition of claim 1 (see discussions above).
Applicants are further requested to note that it is well settled that “intended use” of a composition or product, e.g., a patch, will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.
Therefore, claim 1 is obvious over Lee, Hetz and Bombrun.
Independent claim 65 is similar to claim 1, however, claim 65 differs slightly from claim 1 in that claim 65 requires that the Bax channel inhibitor compound is selected from the group consisting of a 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol compound, an isomer, and a pharmaceutically acceptable salt thereof.
The limitation of a pharmaceutically acceptable salt of a 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol compound is addressed by Bombrun, who teaches a compound 1 (see discussions above). The Examiner, therefore, applies the same discussions hereto.
Therefore, claim 65 is obvious over Lee, Hetz and Bombrun.
Regarding claim 15, Lee teaches ethylene glycol and sucrose (see page 17, under the title “Materials and methods”). The specification (see ¶s 120-121) discloses that the term “pharmaceutically acceptable” in reference to carriers and excipients may encompass a liquid (e.g., glycols) and solid (e.g., sugars).
Regarding claim 60, the recitation of the intended outcome of a cryopreservation composition of claim 1 resulting in reducing the incidence of cellular plasticity of one or more cells, tissues, organs or organisms, is not given any patentable weight because the recited clause is simply expressing the intended result of a process positively recited. Please see Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). Since Lee as evidenced by PubChem CID 2828334 and Henry as evidenced by Finucane combine to disclose a cryopreservation composition of claim 1 (see discussions above), the cryopreservation composition of Lee as evidenced by PubChem CID 2828334 and Henry as evidenced by Finucane, must necessarily exhibit the same outcomes of recited in claim 60, because the recited outcome is a natural process that flows from cryopreservation composition and the at least one or more cells, tissues, organs or organisms. Please see MPEP, 2111.04.  
  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references.  
Therefore, the invention as a whole was prima facie obvious at the time it was filed. 

Claims 1-5, 15, 57, 60, 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of: 1) Hetz;7tty76 and 2) Bombrun, as applied to claims 1, 15, 60 and 65 above and further in view of Teng et al (hereinafter “Teng”, Bioorg. & Med. Chem. Lett., 2005, 15, 5039-5044, cited and submitted by the Applicants in the instant application). 
The limitation of claims 1, 15, 60 and 65 as well as the corresponding teachings of Lee, Hetz and Bombrun are discussed above, and are hereby incorporated into the instant rejections.
The invention of claims 2-5 and 57 are similar to claim 1, however, the claims differ slightly from claim 1 in that the claims are further limited to a necroptosis inhibitor compound selected from the group consisting of the list disclosed therein.
Independent claim 63 is similar to claim 1, however, claim 63 differs slightly from claim 1 in that claim 63 requires:
 a) 0.2 nM to 2 µM of a necroptosis inhibitor compound selected from the group consisting of the list disclosed therein; and 
b) 0.5 nM to 50 µM of Bax channel inhibitor compound selected from the group consisting of a 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol compound, an isomer, and a pharmaceutically acceptable salt thereof.
The limitation of a pharmaceutically acceptable salt of a 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol compound is addressed by Bombrun, who teaches a compound 1 (addressing claims 2-5, 57 and 63, see discussions above). The Examiner, therefore, applies the same discussions hereto. Bombrun further teaches from 0.41 µM to 0.73 µM (0.52±0.21) of compound 1 (addressing concentration requirement of claims 5 and 63). Please see Table 1.
The 0.41 µM to 0.73 µM (0.52±0.21) of compound 1 disclosed by Bombrun, is within the range of 0.5 nM to 50 µM recited in claims 5 and 63. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
Lee, Hetz and Bombrun do not combine to explicitly disclose a necroptosis inhibitor compound of claims 2-5, 57 and 63.
However, the claimed inventions would have been obvious over Lee, Hetz and Bombrun because at the time the instant invention was filed, a necroptosis inhibitor compound of claims 2-5, 57 and 63, was known in the art.
For example, Teng teaches 5-((7-Chloro-1H-indol-3-yl)methyl)-3-methyl-2,4-imidazolidinedione (compound 66) and isomers of compound 66 (compounds 25 and 26). Similar to Lee, Teng also teaches Nec-1 (compound 53). Please see Table 1. Teng similarly discloses necroptosis and apoptosis among regulated cell death mechanism. Please see abstract and page 5039. Compound concentrations were 0.03 µM to 100 µM, except for compounds 25 and 26, where the lowest concentration was 2 nM. Please page 5044, note# 20. 
Teng teaches the following concentrations: 0.05 µM (compound 25, see table 2); 0.23 µM (compound 26, Table 2); and 0.21 µM (compound 66, Table 1). The specific concentration examples are within the 0.2 nM to 2 µM range recited in claims 4 and 63. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
Compound 66 was found to exhibit superior necroptosis inhibitory activity (EC50 = 0.21 µM), compare to necroptosis inhibitory activity of Nec-1 (compound 53, EC50 = 1.3 µM). Please see Table 1. Accordingly, one skilled in the art would have found it obvious to substitute compound 66 for Nec-1 for the advantage of superior necroptosis inhibitory activity.
Furthermore, the claimed range of: a) 0.2 nM to 2 µM for a necroptosis inhibitor compound; and b) 0.5 nM to 50 µM for a Bax channel inhibitor compound, is a result effective variable that would have been routinely determined and optimized in the pharmaceutical art. 
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, at the time the instant invention was filed, a person skilled in the art would have found it obvious to modify Lee, Hetz and Bombrun with Teng, in order to arrive at a cryopreservation composition of claims 2-5, 57 and 63.
The skilled artisan would have had a reasonable expectation that a cryopreservation composition of claims 2-5, 57 and 63, would exhibit an enhanced improvement in the quality and survival of cells, tissues or organ (e.g., ovarian tissue), when compared to a cryopreservation composition of claim 1.
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 1-7, 11, 15, 57-61 and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of: 1) Hetz; 2) Bombrun; and 3) Teng, as applied to claims 1-5, 15, 57, 60, 63 and 65 above and further in view of: 1) Keller (J. Neuroscience, 1998, 18(2), 687-697, cited in the previous office action); and 2) Nilsen (U.S. Pub. No. 20020042052, published 04/11/2002, cited in the previous Office action).
The limitation of claims 1-5, 15, 57, 60, 63 and 65 as well as the corresponding teachings of Lee, Hetz, Bombrun and Teng are discussed above, and are hereby incorporated into the instant rejections.
The invention of claims 6-7,11, 58-59 and 61 are similar to claim 1, however, the claims differ slightly from claim 1 in that the claims further require a superoxide dismutase in the composition.
The invention of claim 64 is similar to claim 63, however, the claim differs slightly from claim 63 in that the claim further requires a superoxide dismutase in the composition.
Lee, Hetz, Bombrun and Teng do not combine to explicitly disclose the limitation of claims 6-7,11, 58-59, 61 and 64.
However, the claimed inventions would have been obvious over Lee, Hetz, Bombrun and Teng because at the time the instant invention was filed, manganese superoxide dismutase was known in the art as an apoptosis inhibitor. 
For example:
1) Keller discloses manganese superoxide dismutase as an inhibitor of apoptosis.  Please see abstract and Figure 1. 
2) Nilsen discloses that Kunitz assay (Kunitz M., 1950 Crystalline Deoxyribonuclease II. Digestion of Thymus Nucleic Acid. The Kinetics of Reaction: J. Gen. Physiol., 33 363-377), is used for determining unit of an enzyme.  Please see ¶s 0052 and 006. It is noted that the Applicants also disclose that the Kunitz units are determined as defined in the Kunitz assay (Kunitz M., 1950 Crystalline Deoxyribonuclease II. Digestion of Thymus Nucleic Acid. The Kinetics of Reaction: J. Gen. Physiol., 33 363-377). Please see instant specification at ¶ 105.
Regarding claims 11, 58-59 and 64, the claimed the amounts of an apoptosis inhibitor employed, are result effective variables that would have been routinely determined and optimized in the pharmaceutical art. 
For each application of a cryopreservation composition comprising a necroptosis inhibitor compound (e.g., 5-((7-Chloro-1H-indol-3-yl)methyl)-3-methyl-2,4-imidazolidinedione), a Bax channel inhibitor compound (e.g., a salt of 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol and manganese superoxide dismutase in the cryopreservation of cells, tissues or organ (e.g., ovarian tissue), the optimum amount of the active ingredients employed, can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the Lee, Hetz, Bombrun, Teng, Keller and Nilsen disclosures discussed above. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, the amount and the condition of the cells, tissues or organ (e.g., ovarian tissue), to be cryopreserved. Thus, the specific amount of the active ingredients that would have actually been employed would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.  
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, at the time the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Lee, Hetz, Bombrun and Teng with Keller and Nilsen, in order to arrive at the invention of claims 6-7,11, 58-59, 61 and 64.
A person skilled in the art would have considered addition of manganese superoxide dismutase to a composition comprising a necroptosis inhibitor (e.g., 5-((7-Chloro-1H-indol-3-yl)methyl)-3-methyl-2,4-imidazolidinedione) and a Bax inhibitor (e.g., a salt of 3,6-Dibromo-α-(1-piperazinylmethyl)-9H-carbazole-9-ethanol), in order to broaden the spectrum of activity and for the advantage of the additive effects of a combination therapy. The skilled artisan would have had a reasonable expectation that a composition of Lee, Hetz, Bombrun and Teng further comprising manganese superoxide dismutase, would exhibit an enhanced improvement in the quality and survival of cells, tissues or organ (e.g., ovarian tissue), when compared to a composition of Lee, Hetz, Bombrun and Teng alone. The skilled artisan would have employed the Kunitz assay in order to measure the units of enzyme activity in KU (see discussions above).
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629